Case 3:17-cv-00101-RDM Document 315. Filed 05/30/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,
Plaintiff
: 3:17-CV-101
V. : (Judge Mariani)
NAVIENT CORPORATION, et al.,
Defendants. 4

SPECIAL MASTER ORDER #33

Now, this 30th day of May, 2019, in accordance with decisions made during a

conference call held on May 28, 2019, IT IS HEREBY ORDERED THAT:

1. Not later than June 4, 2019, Defendants shall produce to the Federal Deposit
Insurance Corporation and any other pertinent bank regulators non-spreadsheet
documents that have been withheld in part on the basis of the bank examination
privilege, providing to the FDIC and any other pertinent bank regulators both the
redacted and unredacted versions of the non-spreadsheet documents along with
a request to the FDIC and any other pertinent bank regulators to advise
Defendants whether the bank examination privilege that formed the basis for the
redactions may be waived.

2. Not later than June 4, 2019, Defendants shall state the time necessary to
produce redacted and unredacted spreadsheets to the FDIC and any other
pertinent bank regulators for the purpose of determining whether the bank
examination privilege that formed the basis for the redactions on the
spreadsheets may be waived.

3. Not later than May 31, 2019, Defendants shall state whether they intend to seek
in camera review of the 629 documents withheld, in whole or in part, by Plaintiff
 

Case 3:17-cv-00101-RDM Document 315 Filed 05/30/19 Page 2:of 2

based on the deliberative process privilege, as referenced during the May 28,
2019 conference call.

. Supplemental and/or amended disclosures pursuant to Federal Rule of Civil
Procedure 26(a)(1) and (e)(1) shal! be made no later than July 8, 2019:

. Defendants’ request to strike Plaintiff's Fifth Supplemental and Amended Initial
Disclosures (Doc. 304 at 4) is DENIED. Defendants may take the depositions of
the four witnesses identified in Plaintiffs Fifth Supplemental and Amended Initial
Disclosures and engage in any fact discovery related to those withesses within
the discovery deadline. :

. Plaintiffs request to extend the deadline for completion of fact discovery by two
months and to extend other pre-trial deadlines by one month is GRANTED. Fact
discovery shall close on August 7, 2019. Subsequent litigation deadlines shall
be modified as follows:

a. All potentially dispositive motions shall be filed no later than December 7,
2019. If filing a motion for summary judgment, counsel shall provide the
Court with a courtesy copy of that motion, supporting brief, and all
accompanying exhibits. Counsel for the non-moving party shall also
provide a courtesy copy of the brief in opposition to the. motion for
summary judgment and all accompanying exhibits.

Reports from Plaintiff's experts shall be due by August 8, 2019.

Reports from Defendants’ experts shall be due by September 9, 2019.
Supplementations shall be due by October 9, 2019.

All expert witness discovery shall be commenced in time to be completed
by November 12, 2019.

e205

7. Objections to this Order must be submitted no later than 21 days after service of
this Order.

s/ Thomas |. Vanaskie ©
THOMAS |. VANASKIE
SPECIAL MASTER

 
